Motion by petitioners to stay respondents from proceeding to take any steps pursuant to and under the determination of the respondent board granting a variance for the construction of a gasoline service station, pending the determination of petitioners’ appeal from an order of the Supreme Court, Queens County, dated June 23, 1960, confirming said determination and granting respondents’ motions to dismiss the petition. Motion denied, without costs. (See Matter of Glearview Gardens First Gorp. v. Foley, post, p. 1047.) Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.